—Order, Supreme Court, New York County (Stanley Parness, J.), entered February 6, 2002, which granted claimant condemnee’s motion for an additional allowance pursuant to EDPL 701, including an award of $267,553 for attorneys’ fees, an award of $29,736.73 for appraisal fees and an award of $5,436.48 for miscellaneous expenses, unanimously affirmed, without costs.
In view of the circumstance that the amount awarded after trial was substantially in excess of the condemnor’s offer, Supreme Court properly exercised its discretion in granting claimant-respondent, pursuant to EDPL 701, the above-indicated additional allowances (see Matter of Metropolitan Transp. Auth. v Ausnit, 306 AD2d 190 [2003]), which were reasonable under the circumstances (see Hakes v State of New York, 81 NY2d 392, 397-398 [1993]).
We have considered appellant’s remaining arguments and find them unavailing. Concur — Nardelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.